Exhibit For Immediate Release Emergent Group Inc. Reports Profit of $0.32 per Share for Fiscal Year 2007 on Record Sales SUN VALLEY, Calif.(PRIMENEWSWIRE)—March 26, 2008—Emergent Group Inc. (OTC BB:EMGP.OB- News), a leading provider of mobile medical lasers and surgical equipment, today reported financial results for the fiscal year ended December 31, 2007.Net income for the year totaled $1,768,593 or $0.32 per basic share compared with $2,723,967 or $0.50 per basic share for 2006, which included a tax benefit of $905,400 or $0.16 per basic share.Full year revenues were a record $17,661,541 up 11% from the $15,929,243 reported for For the Quarter ended December 31, 2007 the Company reported record revenues of $4,480,234 up 14% from the $3,947,282 reported for the comparable period in 2006.Net income was $459,828 or $0.08 per basic share compared to net income of $1,264,400 or $0.23 per basic share for the comparable period in 2006.Results for the 2006 fourth quarter include a tax benefit of $905,400 or $0.16 per basic share. According to Emergent Chairman Bruce J. Haber, “Last year’s financial performance was extremely strong when compared to the prior year’s results without the inclusion of the deferred tax benefit.In fact,” he added, “for the fourth quarter of 2007, without consideration of the deferred tax benefit, net income actually increased 25% to a record $0.08 per basic share versus $0.07 per basic share the prior year.Even more significantly the quarterly and year-end results were accomplished despite the Company’s investments in the transition of its BPH Platform (Benign Prostatic Hyperplasia, representing approximately 21% of sales in 2007) to a new and more profitable technology.” Haber stated further that, “We are confident that the initiative we initiated during 2007 provides a business strategy that will grow our revenues, strengthen our operations and deliver continued solid financial results both quarterly and annually.” He further remarked, “Our confidence in Emergent’s financial future and growth is best illustrated by our growing cash generation and revenues and by our commitment to rewarding shareholders by increasing our 2007 dividend to $0.30 per share, a 50% increase versus the prior year.” About Emergent Group Inc. Emergent Group Inc. through its wholly owned subsidiary, PRI Medical Technologies, Inc. (“PRI Medical”) provides mobile laser and surgical equipment on a per procedure basis to hospitals, out-patient surgery centers, and physicians' offices.
